Citation Nr: 1409434	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-43 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to service connection for sinusitis.

5. Entitlement to a higher initial rating in excess of 10 percent for a left tibia fracture. 

6. Entitlement to a higher initial rating in excess of 10 percent for a left knee disability.

7. Entitlement to a higher initial rating in excess of 10 percent for a right knee disability.

8. Entitlement to a higher initial (compensable) rating for esophagitis with esophageal reflux. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). A transcript is in the claims file.  

The issues of service connection for a low back disorder and sinusitis; and higher initial ratings for a left tibia fracture and esophagitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran in this case served on active duty from June 1997 to February 2008.

2. In October 2013, prior to the promulgation of a decision regarding the issue of a higher initial rating in excess of 10 percent for a right knee disability, the Veteran withdrew the issue from appellate consideration.

3. In October 2013, prior to the promulgation of a decision regarding the issue of a higher initial rating in excess of 10 percent for a left knee disability, the Veteran withdrew the issue from appellate consideration.

4. The totality of the evidence indicates that the Veteran incurred a right shoulder disorder, specifically right shoulder impingement syndrome with rotator cuff tendonitis and bicipital tendonitis, in service.

5. The totality of the evidence indicates that the Veteran incurred a left shoulder disorder, specifically left shoulder impingement syndrome with rotator cuff tendonitis and bicipital tendonitis, in service.


CONCLUSIONS OF LAW

1. The appeal for a higher initial rating in excess of 10 percent for a right knee disability is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2. The appeal for  a higher initial rating in excess of 10 percent for a left knee disability is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3. The criteria for entitlement to service connection for a right shoulder disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4. The criteria for entitlement to service connection for a left shoulder disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

During the October 2013 Travel Board hearing, the Veteran withdrew  the appeals regarding entitlement to ratings higher than 10 percent for right and left knee disabilities.  38 C.F.R. § 20.204.  . Accordingly, the appeal regarding those issues is dismissed.


Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Because the determination below grants the Veteran's claims for service connection for right and left shoulder disorders, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Service Connection for Right and Left Shoulder Disorders

The Veteran claims that he incurred right and left shoulder disorders during service. In a July 2007 Medical Assessment and a July 2007 Report of his Medical History, the Veteran specifically stated that he experienced pain in his right shoulder. In a December 2007 service treatment record, a VA examiner noted treating the Veteran for localized pain in his right shoulder, but did not provide a diagnosis. Service personnel did not provide the Veteran with a service discharge examination prior to his February 2008 discharge from service. However, in an April 2008 VA medical examination report, written exactly two months after the Veteran's service discharge, a VA examiner diagnosed the Veteran as having impingement syndrome with rotator cuff tendonitis and bicipital tendonitis in both shoulders. Subsequent post-service treatment records indicate regular treatment for these disorders. In credible post-service lay statements, to include his January 2014 hearing testimony, the Veteran indicated he incurred bilateral shoulder pain during service in approximately 2007 and that he had experienced such pain through the present time.

The record does not contain a medical opinion indicating a nexus between the Veteran's diagnosed right and left shoulder disorders and service. Yet, the record contains medical and credible lay evidence of in-service shoulder disorder symptomatology. Moreover, the record indicates that the Veteran was diagnosed with right and left shoulder disorders exactly two months after his discharge from service. The record contains no evidence of any incident that might have caused the Veteran's shoulder disorders within the brief two-month period between the Veteran's discharge and the initial diagnoses. Therefore, the Board finds that the totality of the evidence establishes that the Veteran's right and left shoulder disorders were incurred during service and service connection is granted. 38 C.F.R. § 3.303(d).


ORDER

The issue of a higher initial rating in excess of 10 percent for a left knee disability is dismissed.

The issue of a higher initial rating in excess of 10 percent for a right knee disability is dismissed.

Service connection for a right shoulder disorder is granted. 

Service connection for a left shoulder disorder is granted. 



REMAND

The remaining claims are   REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

2. Schedule the Veteran for a VA examination(s) to determine the nature and etiology of his claimed low back and sinusitis disorders. All indicated tests and studies should be performed. Prior to the examination, the claims folder should be made available to and reviewed by the VA examiner. 

In reviewing the files, the VA examiner should particularly note the Veteran's in-service reports of low back and sinus disorder symptomatology, as well as all records indicating treatment for the claimed disorders post-service. 

Having interviewed the Veteran, performed an examination, and reviewed the claims file, the VA examiner should offer the following opinions:

a. For any currently diagnosed low back disorder, opine  whether it is at least as likely as not that the disorder is related to the Veteran's military service.  

b. For any currently diagnosed sinusitis disorder, opine  whether it is at least as likely as not that the disorder is related to the Veteran's military service.  

A rationale should be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinion without resorting to speculation, the reasons why should be provided. 

3. Schedule the Veteran for a VA examination(s) to determine the current severity of his left tibia fracture and esophagitis disabilities. The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is also reminded to consider the Veteran's lay statements regarding the nature and severity of his disabilities.  All findings should be described in detail and all necessary diagnostic testing performed. 


4. After completion of the foregoing and all other necessary development, re-adjudicate the claims for service connection for low back and sinusitis disorders, and higher initial ratings for left tibia fracture and esophagitis disabilities. If any benefits sought remains denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


